Citation Nr: 0124202	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-20 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1990 to April 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran has been 
represented throughout this appeal by the Puerto Rico Public 
Advocate for Veterans Affairs.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for PTSD as he incurred the claimed disorder as a 
result of his traumatic Persian Gulf War experiences.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  See also Moreau v. Brown, 9 Vet. App. 389 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The report of an August 1995 Department of Veterans Affairs 
(VA) examination for compensation purposes conveys that the 
veteran presented a history of Persian Gulf War-related 
stressors including coming under enemy fire; having his unit 
infiltrated by enemy soldiers dressed as women; and seeing 
burnt bodies.  In an October 1996 written statement, the 
veteran advanced that: he was attached to the Army's 394th 
Quartermaster Battalion while stationed in the Persian Gulf 
region; his unit came under direct enemy fire and Scud 
missile attack; he traversed the "Valley of Death;" and saw 
"carbonized" and rotting enemy soldier and civilian 
corpses.  The veteran's specific psychosocial stressors have 
apparently not been submitted to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  

In a September 2000 written statement, the veteran and his 
accredited representative conveyed that the veteran received 
ongoing treatment at the San Juan, the Commonwealth of Puerto 
Rico, VA Medical Center's PTSD clinic.  They advanced that 
the veteran's treating VA physicians disagreed with the 
findings of a July 2000 VA Board of Psychiatrists evaluation 
which determined that the veteran did not have PTSD.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The veteran's claim for service 
connection for PTSD has apparently not been considered under 
the amended statutes and regulations.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the veteran 
provide information as to all treatment of 
his psychiatric disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for incorporation 
into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the San Juan, 
the Commonwealth of Puerto Rico, VA 
Medical Center after 1994, be forwarded 
for incorporation into the record.  

3.  The RO should submit the veteran's 
specific statements as to his alleged 
inservice stressors to the USASCRUR for 
verification.  

4.  The RO should then schedule the 
veteran for a psychiatric examination in 
order to determine the current nature of 
any psychiatric disorder present together 
with the proper diagnosis thereof.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric examiner 
should identify the specific stressors 
supporting such a diagnosis.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect that 
such a review was conducted.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

6.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD with express 
consideration of the applicability of 38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§§ 3.304(f), 4.125 (2000); and the 
Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the claim 
remains denied, the veteran and his 
accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 

law.  No inference should be drawn regarding the final 
disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


